                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 1 of 6



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                              DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES




                                                           TELEPHONY CONSULTANTS, MRZ
                          702-784--5200




                                                      14
                                                           MANAGEMENT, LLC, DONOR
                               L.L.P.




                                                      15   RELATIONS, LLC, TPFE, INC., AMERICAN
                                                           TECHNOLOGY SERVICES, COMPLIANCE                      STIPULATION AND ORDER
                                                      16   CONSULTANTS, CHROME BUILDERS                         EXTENDING DISCOVERY
                                                           CONSTRUCTION, INC., UNIFIED DATA                     DEADLINES
                                                      17   SERVICES;
                                                                                                                (FIFTH REQUEST)
                                                      18                        Plaintiffs,

                                                      19   v.

                                                      20   BANK OF AMERICA, N.A. and JOHN AND
                                                           JANE DOES 1-100,
                                                      21
                                                                                Defendants.
                                                      22

                                                      23          Plaintiffs Richard Zeitlin, Advanced Telephony Consultants, MRZ Management, LLC,

                                                      24   Donor Relations, LLC, TPFE, Inc., American Technology Services, Compliance Consultants,

                                                      25   Chrome Builders Construction, and Unified Data Services (“Plaintiffs”) and Defendant Bank of

                                                      26   America, N.A. (“BANA” and together with Plaintiffs the “Parties” and each a “Party”), through

                                                      27   their counsel of record, hereby respectfully request the Court enter an order, pursuant to Local
                                                                                23-3
                                                      28   Rules IA 6-1 and II 26-4, extending the discovery and related deadlines set forth in the Court’s
                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 2 of 6



                                                       1   Order entered on May 23, 2019 (ECF No. 35), as amended by so-ordered stipulations of the
                                                       2   Parties on September 3, 2019, December 2, 2019, March 3, 2020, and June 16, 2020. (ECF Nos.
                                                       3   40, 45, 47, and 60) (collectively the “Scheduling Order”). The Parties propose extending the
                                                       4   deadlines for expert disclosures by 45 days and the deadlines for close of discovery and
                                                       5   dispositive motions by 90 days, as detailed in the proposed schedule below.
                                                       6           The deadlines in the Scheduling Order that the Parties are seeking to extend have not
                                                       7   expired. The next deadline in the Scheduling Order is the September 21, 2020 deadline for expert
                                                       8   disclosures. The current discovery close deadline is November 16, 2020, and dispositive motions
                                                       9   are due December 21, 2020.
                                                      10      I.      Discovery Completed
                                                      11           The Parties have completed the following discovery:
                                                      12              1. All Parties have completed initial disclosures.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13              2. Plaintiffs have propounded requests for production of documents, requests for
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14                  admission, and interrogatories on BANA.
                               L.L.P.




                                                      15              3. BANA initially responded to Plaintiffs’ written discovery with timely responses
                                                      16                  and objections and made two productions of documents.
                                                      17              4. BANA propounded requests for production of documents, requests for admission,
                                                      18                  and interrogatories on the Plaintiffs.
                                                      19              5. The Plaintiffs provided initial responses and objections to BANA’s written
                                                      20                  discovery.
                                                      21              6. The Parties negotiated—and the Court entered—a stipulated protective order
                                                      22                  governing the production of additional, confidential and sensitive documents.
                                                      23              7. Following entry of the stipulated protective order, all Parties supplemented their
                                                      24                  documentary productions with additional documents.
                                                      25              8. Plaintiffs filed their Motion to Compel Discovery and For Attorney’s Fees (ECF
                                                      26                  No. 48) on May 26, 2020 and their Motion to Unseal Court Documents (ECF No.
                                                      27                  52) on June 4, 2020 (the “Discovery Motions”) The Court denied both Discovery
                                                      28                  Motions in full by Order dated August 10, 2020 (ECF No. 77), and Plaintiffs filed

                                                                                                           -2-
                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 3 of 6



                                                       1                       an Objection to that Order on August 24, 2020 (ECF No. 78). BANA’s deadline to
                                                       2                       respond to the Objection is September 22, 2020.
                                                       3         II.       Discovery to be Completed
                                                       4                The Parties anticipate that the following discovery will need to be completed prior to any
                                                       5   dispositive briefing or trial:
                                                       6                   1. BANA may need to file a motion to compel, seeking the production of documents
                                                       7                       relevant to Plaintiffs’ damages allegations.
                                                       8                   2. Expert disclosures and rebuttal experts.
                                                       9                   3. Depositions of Parties and their experts. Currently, there are eight Plaintiffs. The
                                                      10                       Parties anticipate conducting approximately 6-8 Party depositions, including
                                                      11                       30(b)(6) witnesses for Plaintiffs and BANA.
                                                      12                   4. Depositions of non-party witnesses.         The Parties anticipate conducting the
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                       depositions of several non-party witnesses.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14         III.      Good Cause for Extending Discovery and Dispositive Motion Deadlines
                               L.L.P.




                                                      15                This proposed extension is necessary in light of Plaintiffs’ pending Objections to the
                                                      16   Magistrate Judge’s order denying Plaintiffs’ motion to compel discovery, which objections are
                                                      17   not yet fully briefed, much less adjudicated. Depositions cannot be prepared for or conducted
                                                      18   prior to those issues being adjudicated, necessitating extending the deadlines for both the close of
                                                      19   discovery and dispositive motions by the requested 90 days. Although the Parties disagree as to
                                                      20   the precise bases for extending the expert report deadlines and the length of the extension, the
                                                      21   Parties have compromised and stipulated to a 45-day expert reports extension, in order to avoid
                                                      22   additional disputed motion practice.
                                                      23                The Parties agree that the foregoing constitutes good cause for the extensions requested
                                                      24   herein. This is the Parties’ fifth request to extend these deadlines. This request is not made for any
                                                      25   deleterious purpose or to cause delay and is made timely and in good faith.
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                                -3-
                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 4 of 6



                                                       1         IV.   Proposed Schedule
                                                       2
                                                                  Event                    Existing Deadline        Proposed Deadline
                                                       3                                                            November 5, 2020
                                                           Expert Disclosures              September 21, 2020
                                                       4                                                            December 7, 2020
                                                           Rebuttal Expert Disclosures     October 21, 2020
                                                       5
                                                                                                                    February 15, 2021
                                                           Close of Discovery              November 16, 2020
                                                       6
                                                                                                                    March 22, 2021
                                                           Dispositive Motions             December 21, 2020
                                                       7
                                                                                           January 18, 2021 or 30 April 19, 2021 or 30 days
                                                           Pretrial Order                  days after a decision on after a decision on any
                                                       8
                                                                                           any dispositive motion.  dispositive motion.
                                                       9
                                                           ///
                                                      10
                                                           ///
                                                      11
                                                           ///
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           ///
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           ///
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                           ///
                                                      15
                                                           ///
                                                      16
                                                           ///
                                                      17
                                                           ///
                                                      18
                                                           ///
                                                      19
                                                           ///
                                                      20
                                                           ///
                                                      21
                                                           ///
                                                      22
                                                           ///
                                                      23
                                                           ///
                                                      24
                                                           ///
                                                      25
                                                           ///
                                                      26
                                                           ///
                                                      27

                                                      28

                                                                                                   -4-
                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 5 of 6



                                                       1          The Parties respectfully request that the Court enter this Stipulation as an order and extend
                                                       2   the deadlines in the Scheduling Order as set forth herein.
                                                       3
                                                           IT IS SO STIPULATED.
                                                       4
                                                           Dated: September 18, 2020                         DATED: September 18, 2020
                                                       5
                                                           THE BERNHOFT LAW FIRM, S.C.                       SNELL & WILMER L.L.P.
                                                       6
                                                             /s/ Robert G. Bernhoft (with permission)         /s/ Kiah D. Beverly-Graham
                                                       7
                                                           Robert G. Bernhoft, Esq.                          Amy F. Sorenson, Esq.
                                                       8   Admitted Pro Hac Vice                             Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777                         Blakeley E. Griffith, Esq.
                                                       9   Thomas E. Kimble, Esq.                            Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                             Kiah D. Beverly-Graham, Esq.
                                                      10   Illinois Bar No. 6257935                          Nevada Bar No. 11916
                                                           Daniel James Treuden, Esq.                        3883 Howard Hughes Parkway, Suite 1100
                                                      11                                                     Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      12   1402 E. Cesar Chavez Street
             3883 Howard Hughes Parkway, Suite 1100




                                                           Austin, Texas 78702                               Attorneys for Defendant Bank of America,
Snell & Wilmer




                                                      13                                                     N.A.
                    Las Vegas, Nevada 89169




                                                           Joel F. Hansen, Esq.
                         LAW OFFICES

                          702-784--5200




                                                      14   Nevada Bar No. 1876
                               L.L.P.




                                                      15   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      16   Las Vegas, Nevada 89129

                                                      17   Attorneys for Plaintiffs
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22   IT IS SO ORDERED.
                                                      23                                                         ____________________________________
                                                      24                                                         UNITED STATES MAGISTRATE JUDGE

                                                      25                                                                  September 21, 2020
                                                                                                                 DATED: ____________________________

                                                      26

                                                      27

                                                      28

                                                                                                           -5-
                                                           Case 2:18-cv-01919-RFB-DJA Document 83
                                                                                               82 Filed 09/21/20
                                                                                                        09/18/20 Page 6 of 6



                                                       1                                  CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER EXTENDING DISCOVERY DEADLINES (FIFTH REQUEST) with the
                                                       4   Clerk of the Court for the U. S. District Court, District of Nevada by using the Court’s CM/ECF
                                                       5   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
                                                       6   system.
                                                       7          DATED: September 18, 2020.
                                                       8
                                                                                                       /s/Lara J. Taylor
                                                       9                                              An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -6-
